DETAILED ACTION
This communication is in response to the claims filed on 09/17/2019.
Application No: 16/573,366.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over MULDER et al. (US 20140046503 A1) in view of FURUKAWA et al. (US 20170015329A1). 

Regarding claim 1, MULDER teaches an environmental state estimation device ([0042], Fig. 1, Fig. 4, e.g. A control-operation assisting device system according to the present invention assists the control operation of an operator for the control of a controlled object. As shown in FIG. 1 a control-operation assisting device according to the present invention, comprises: an environment state detection unit 101, a controlled object state detection unit 102, an ideal interaction generating unit 103, an ideal manipulator control signal generating unit 104, an operation precision estimation unit 105, an ideal manipulator impedance generating unit 106, a manipulator control signal difference calculating unit 107, a control difference impedance generating unit 108, an actuator torque controller assistance system 109, manipulator impedance controller assistance system 110, an actuator 111, a manipulator 112, and a manipulator state detection unit 113 ), comprising
 an estimation unit configured to estimate an environmental state of a prescribed area ([0055], Fig. 2, Fig. 3, e.g. A vehicle-operation assisting device 1 according to the first embodiment of the present invention is mounted on a vehicle as the control-object, and includes a vehicle-operation-state detecting device 2, an environment-state detecting device 3 (i.e. an estimation unit configured to estimate an environmental state ) , a target-travel-point generating circuit 4 (i.e. a prescribed area) , and an ideal-steering-signal calculating circuit 5, a operation-precision estimating circuit 7 (i.e. an estimation unit configured to estimate an environmental state of a prescribed area), and a steering-system assistance control device 8, as main parts, as shown in FIG. 2.).

MULDER teaches a control-operation assisting device that assists a control operation of an operator for an controlled object and a control-operation assisting method. However, MULDER differs from the claimed invention in not specifically and clearly describing wherein based on information regarding a surrounding environmental state acquired by a plurality of vehicles in the prescribed area.

However, in the analogous field of endeavor, FURUKAWA teaches wherein 
based on information regarding a surrounding environmental state ([0039], Fig. 1, e.g. The first estimation device is an estimation device that estimates a submergence point on a road (i.e. a surrounding environmental state). The first estimation device is implemented by an information providing device 21 mounted on a vehicle 10 shown in FIG. 1 (i.e. based on information regarding a surrounding environmental state). [0107], Fig. 5, The submergence point estimation server 60 estimates whether submergence occurs at a point on the map database based on the information received from a plurality of vehicles 10),
acquired by a plurality of vehicles in the prescribed area ([0030], e.g. a vehicle on which the road surface submergence (i.e. in the prescribed area) estimation device described above is mounted, a method used by the road surface submergence estimation device described above, and a system that includes a vehicle on which the road surface submergence estimation device described above is mounted (i.e. acquired by a plurality of devices mounted  a plurality of vehicles 10).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of FURUKAWA within the method of MULDER. The motivation to combine references is that the combined method provides accurate estimation whether the road surface on which the vehicle is traveling is submerged using the first parameter that becomes larger as the difference between the theoretical acceleration and the real accelerations becomes larger (See FURUKAWA [0013-0014]). 

Regarding claim 2, MULDER in view of FURUKAWA teaches all the limitations of claim 1. FURUKAWA further teaches wherein the estimation unit performs at least one of: estimating a rainfall state of the prescribed area, based on detection information from a rain sensor in each of the vehicles; estimating a visibility state of the prescribed area, based on a surrounding image picked up by an imaging device in each of the vehicles; or 
estimating a flooding state of the prescribed area, based on information on wheel speed of a driving wheel and a driven wheel in each of the vehicles ([0022], e.g. [0022] In the meanwhile, the magnitude of water resistance is proportional to the front projection area that is the area of a submerged part of the vehicle (more specifically, the wheels) when the vehicle is viewed from the front of the traveling direction and, in addition, proportional to the square of the difference in the speed (more specifically, vehicle speed) between the water gathered on the road surface and the vehicle (i.e. estimating a flooding state of the prescribed road surface area) . Therefore, the water resistance becomes higher as the depth of water on a submerged road is larger (i.e. estimating a flooding state of the prescribed a submerged road area) because, in this case, the front projection area becomes larger. In addition, the water resistance becomes higher as the vehicle speed is higher (i.e. based on information on wheel speed of a driving wheel and a driven wheel in each of the vehicles). [0023] Therefore, when the real torque is increased while the vehicle is traveling on a submerged road (that is, when the theoretical acceleration is increased), the vehicle speed is increased and, as the vehicle speed becomes higher, the water resistance (i.e. a flooding state) is rapidly increased. [0132] this estimation system makes it possible to accurately estimate the submergence occurrence condition at many points (that is, over a wide area). In addition, the information providing device of each vehicle (i.e. a vehicle from a plurality of vehicles) can recognize in advance whether a submerged point is included in the traveling route and, if necessary, notify the driver about a detour that does not include a submerged point.).

The motivation to combine reference of FURUKAWA within the method of MULDER before the effective filing date of the invention is that the new method provides that a submerged point is included in the traveling route and, if necessary, notify the driver about a detour that does not include a submerged point (see FURUKAWA [0132]). 

Regarding claim 3, MULDER in view of FURUKAWA teaches all the limitations of claim 2. FURUKAWA further teaches wherein the estimation unit estimates the environmental state of the prescribed area by performing statistical processing for some or all of the vehicles estimation processor may determine the submergence condition (i.e. wherein the estimation unit estimates the environmental state of the prescribed area) based on variables such as acceleration and torque as well as timing measurements, constants, statistical measures (i.e. by performing statistical processing ) , or scaling factors in order to average the measured variables or calculate a weighted or converted value. [0134] For example, the information providing device may acquire the real torque Tq based on the amount of air taken into the driving source (engine) of the vehicle 10 (i.e. by performing statistical processing for some or all of the vehicles) and "the amount of fuel injected into the intake air.),
 the statistical processing relating to first numerical values indicative of the environmental state surrounding the vehicles ( [0134] For example, the information providing device may acquire the real torque Tq based on the amount of air taken(i.e. first numerical value) into the driving source (engine) of the vehicle 10 (i.e. the statistical processing relating to first numerical values ) and "the amount of fuel injected into the intake air (i.e. indicative of the environmental state surrounding the vehicles)),
the first numerical values being calculated based on the information regarding the environmental state surrounding the vehicles ([0133], e.g. Additionally, the estimation processor may determine (i.e. the first numerical values being calculated ) the submergence condition based on variables such as acceleration and torque (i.e. the first numerical values) as well as timing measurements, constants, statistical measures, or scaling factors in order to average the measured variables or calculate a weighted or converted value).

The motivation to combine reference of FURUKAWA within the method of MULDER before the effective filing date of the invention is that the new method provides that a submerged point is included in the traveling route and, if necessary, notify the driver about a detour that does not include a submerged point (see FURUKAWA [0132]). 

Regarding claim 4, MULDER in view of FURUKAWA teaches all the limitations of claim 3. FURUKAWA further teaches wherein a calculation unit configured to calculate the first numerical values indicative of the environmental state surrounding the vehicles based on the information regarding the environmental state surrounding the vehicles
 ([0133], e.g. Additionally, the estimation processor may determine the submergence condition (i.e. indicative of the environmental state surrounding the vehicles) based on variables such as acceleration and torque as well as timing measurements, constants, statistical measures (i.e. a calculation unit configured to calculate the first numerical values), or scaling factors in order to average the measured variables or calculate a weighted or converted value. [0134] For example, the information providing device may acquire the real torque Tq based on the amount of air taken into the driving source (engine) of the vehicle 10 (i.e. based on the information regarding the environmental state surrounding the vehicles) and "the amount of fuel injected into the intake air. [0134] For example, the information providing device may acquire the real torque Tq based on the amount of air taken (i.e. first numerical value) into the driving source (engine) of the vehicle 10 (i.e. the statistical processing relating to first numerical values) and "the amount of fuel injected into the intake air (i.e. indicative of the environmental state surrounding the vehicles)),
the first numerical values being calculated based on the information regarding the environmental state surrounding the vehicles ([0133], e.g. Additionally, the estimation processor may determine (i.e. the first numerical values being calculated ) the submergence condition based on variables such as acceleration and torque (i.e. the first numerical values) as well as timing measurements, constants, statistical measures, or scaling factors in order to average the measured variables or calculate a weighted or converted value).

The motivation to combine reference of FURUKAWA within the method of MULDER before the effective filing date of the invention is that the new method provides that a submerged point is included in the traveling route and, if necessary, notify the driver about a detour that does not include a submerged point (see FURUKAWA [0132]). 

Regarding claim 10, MULDER teaches a method for environmental state estimation executed by an environmental state estimation device ([0042], Fig. 1, Fig. 4, e.g. A control-operation assisting device system according to the present invention assists the control operation of an operator for the control of a controlled object. As shown in FIG. 1 a control-operation assisting device according to the present invention, comprises: an environment state detection unit 101, a controlled object state detection unit 102, an ideal interaction generating unit 103, an ideal manipulator control signal generating unit 104, an operation precision estimation unit 105, an ideal manipulator impedance generating unit 106, a manipulator control signal difference calculating unit 107, a control difference impedance generating unit 108, an actuator torque controller assistance system 109, manipulator impedance controller assistance system 110, an actuator 111, a manipulator 112, and a manipulator state detection unit 113 . [0002] the present invention relates to a control-operation assisting device that assists a control operation of an operator for an controlled object and a control-operation assisting method), comprising:
assisting device 1 according to the first embodiment of the present invention is mounted on a vehicle as the control-object, and includes a vehicle-operation-state detecting device 2, an environment-state detecting device 3 (i.e. an estimation unit configured to estimate an environmental state ) , a target-travel-point generating circuit 4 (i.e. a prescribed area) , and an ideal-steering-signal calculating circuit 5, a difference calculating circuit 6, an operation-precision estimating circuit 7 (i.e. an estimation unit configured to estimate an environmental state of a prescribed area), and a steering-system assistance control device 8, as main parts, as shown in FIG. 2.).

MULDER teaches a control-operation assisting device that assists a control operation of an operator for an controlled object and a control-operation assisting method. However, MULDER differs from the claimed invention in not specifically and clearly describing wherein based on information regarding a surrounding environmental state acquired by a plurality of vehicles in the prescribed area.

However, in the analogous field of endeavor, FURUKAWA teaches wherein 
based on information regarding a surrounding environmental state ([0039], Fig. 1, e.g. the first estimation device is an estimation device that estimates a submergence point on a road (i.e. a surrounding environmental state). The first estimation device is implemented by an information providing device 21 mounted on a vehicle 10 shown in FIG. 1 (i.e. based on information regarding a surrounding environmental state). [0107], Fig. 5, The submergence point  based on the information received from a plurality of vehicles 10),
acquired by a plurality of vehicles in the prescribed area ([0030], e.g. a vehicle on which the road surface submergence (i.e. in the prescribed area) estimation device described above is mounted, a method used by the road surface submergence estimation device described above, and a system that includes a vehicle on which the road surface submergence estimation device described above is mounted (i.e. acquired by a plurality of devices mounted on a plurality of vehicles). [0107], Fig. 5, The submergence point estimation server 60 estimates whether submergence occurs at a point on the map database based on the information received from a plurality of vehicles 10).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of FURUKAWA within the method of MULDER. The motivation to combine references is that the combined method provides accurate estimation whether the road surface on which the vehicle is traveling is submerged using the first parameter that becomes larger as the difference between the theoretical acceleration and the real accelerations becomes larger (See FURUKAWA [0013-0014]). 

Regarding claim 11, MULDER teaches an environmental state estimation program causing an environmental state estimation device ([0042], Fig. 1, Fig. 4, e.g. A control-operation assisting device system according to the present invention assists the control operation of an operator for the control of a controlled object. As shown in FIG. 1 a control-operation assisting an environment state detection unit 101, a controlled object state detection unit 102, an ideal interaction generating unit 103, an ideal manipulator control signal generating unit 104, an operation precision estimation unit 105, an ideal manipulator impedance generating unit 106, a manipulator control signal difference calculating unit 107, a control difference impedance generating unit 108, an actuator torque controller assistance system 109, manipulator impedance controller assistance system 110, an actuator 111, a manipulator 112, and a manipulator state detection unit 113 . [0002] the present invention relates to a control-operation assisting device that assists a control operation of an operator for an controlled object and a control-operation assisting method), comprising:
 to execute an estimation step of estimating an environmental state of a prescribed area ([0055], Fig. 2, Fig. 3, e.g. A vehicle-operation assisting device 1 according to the first embodiment of the present invention is mounted on a vehicle as the control-object, and includes a vehicle-operation-state detecting device 2, an environment-state detecting device 3 (i.e. an estimation unit configured to estimate an environmental state ) , a target-travel-point generating circuit 4 (i.e. a prescribed area) , and an ideal-steering-signal calculating circuit 5, a difference calculating circuit 6, an operation-precision estimating circuit 7 (i.e. an estimation unit configured to estimate an environmental state of a prescribed area), and a steering-system assistance control device 8, as main parts, as shown in FIG. 2.).

MULDER teaches a control-operation assisting device that assists a control operation of an operator for an controlled object and a control-operation assisting method. However, MULDER differs from the claimed invention in not specifically and clearly describing wherein 

However, in the analogous field of endeavor, FURUKAWA teaches wherein 
based on information regarding a surrounding environmental state ([0039], Fig. 1, e.g. the first estimation device is an estimation device that estimates a submergence point on a road (i.e. a surrounding environmental state). The first estimation device is implemented by an information providing device 21 mounted on a vehicle 10 shown in FIG. 1 (i.e. based on information regarding a surrounding environmental state). [0107], Fig. 5, The submergence point estimation server 60 estimates whether submergence occurs at a point on the map database based on the information received from a plurality of vehicles 10),
acquired by a plurality of vehicles in the prescribed area ([0030], e.g. a vehicle on which the road surface submergence (i.e. in the prescribed area) estimation device described above is mounted, a method used by the road surface submergence estimation device described above, and a system that includes a vehicle on which the road surface submergence estimation device described above is mounted (i.e. acquired by a plurality of devices mounted on a plurality of vehicles). [0107], Fig. 5, The submergence point estimation server 60 estimates whether submergence occurs at a point on the map database based on the information received from a plurality of vehicles 10).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of FURUKAWA within the method of MULDER. The motivation to combine references is that the combined method provides accurate estimation whether the road surface on which the vehicle is traveling is submerged using the first parameter that becomes larger as the difference between the theoretical acceleration and the real accelerations becomes larger (See FURUKAWA [0013-0014]). 


Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

Sannodo; Shinya et al. (US 20150006052 A1) - DECELERATION FACTOR ESTIMATING DEVICE AND DRIVE ASSISTING DEVICE.
Hampiholi; Vallabha Vasant (US 20160267335 A1) - DRIVER DISTRACTION DETECTION SYSTEM.
Lindemann; Todd P. et al. (US 20200117204 A1) - INTELLIGENT MOTOR VEHICLES, SYSTEMS, AND CONTROL LOGIC FOR DRIVER BEHAVIOR COACHING AND ON-DEMAND MOBILE CHARGING.
BEN TZVI; Jacob (US 20110052042 A1) - PROJECTING LOCATION BASED ELEMENTS OVER A HEADS UP DISPLAY.
Chen; Shen-En et al. (US 20120033851 A1) - SPATIALLY INTEGRATED AERIAL PHOTOGRAPHY FOR BRIDGE, STRUCTURE, AND ENVIRONMENTAL MONITORING.
George; Thomas et al. (US 20170199045 A1) - TRAVEL PLANNING BASED ON MINIMIZING IMPACT OF VEHICULAR EMISSION.
STENNETH; Leon et al. (US 20200020226 A1) - METHOD, APPARATUS, AND SYSTEM FOR ESTIMATING VULNERABLE ROAD USERS.
Shirakata; Tetsuro et al. (US 20140142867 A1) - DRIVER STATE ESTIMATION DEVICE.
HORITA; Yuki et al. (US 20160305794 A1) - VEHICLE POSITION ESTIMATION SYSTEM, DEVICE, METHOD, AND CAMERA DEVICE.
Takeuchi; Eijiro et al. (US 20180051990 A1) - POSITION ESTIMATION SYSTEM, POSITION ESTIMATION METHOD AND MOBILE UNIT.
MORI; TOSHIYA et al. (US 20190283773 A1) - INFORMATION ESTIMATING SYSTEM, INFORMATION ESTIMATING METHOD AND PROGRAM.
TOYOSHI; Masahiko et al. (US 20200250854 A1) - INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, PROGRAM, AND MOVING BODY.
Kawasaki; Naoki (US 20080170754 A1) - Apparatus for determining the presence of fog using image obtained by vehicle-mounted device.
Uno; Satoshi et al. (US 20150330807 A1) - POOR VISIBILITY ESTIMATION SYSTEM AND POOR VISIBILITY ESTIMATION METHOD.
ASAHARA; Nobuaki et al. (US 20100145570 A1) - VEHICULAR COMMUNICATION SYSTEM, VEHICULAR INFORMATION COLLECTING SYSTEM, AND VEHICULAR COMMUNICATION PROGRAM.
Takiguchi; Hirotaka et al. (US 20130173113 A1) - VEHICLE TRAVEL CONTROL DEVICE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645